DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US PGPUB No. 2012/0159098; Pub. Date: Jun. 21, 2012) in view of Schatzl et al. (US PGPUB No. 2017/0235518; Pub. Date: Aug. 17, 2017).
Regarding independent claim 1,
	Cheung discloses a system, comprising: a data storage system configured to: store a newly created object in an original generation chunk. See FIG. 2, (Chunk store 118 comprising a chunk container 204 comprising a plurality of data chunks 208.). See Paragraph [0097], (Data chunks may be moved, i.e. stored, within chunk container 304 further comprising a chunk container generation indication 1204 illustrated in FIG. 12, i.e. a data chunk is stored at a generation level starting from 0, i.e. an original generation chunk.).
associate an original generation number with the original generation chunk. See Paragraph [0097], (Chunk container 304 comprising a chunk container generation indication 1204 illustrated in FIG. 12, i.e. a data chunk is stored at a generation level starting from 0, i.e. an original generation number.).
access a destination chunk, other than the original generation chunk, the first underloaded chunk and the second underloaded chunk, the destination chunk having an adjusted generation number that is based on the original generation number. See Paragraph [0057], (Disclosing a chunk store interface capable of requesting data chunks, i.e. accessing a data chunk, from storage corresponding to a data stream request. Further, [0098] disclosing that a chunk container may be identified by the chunk container generation identification, i.e. a chunk of any generation may be requested.). See Paragraph [0097], (Disclosing maintaining the chunk container generation indication by incrementing it to a next generation level, i.e. an adjusted generation based on incrementing a previous number, i.e. an original generation number.).
Cheung are not explicitly referred to as underloaded.
and garbage collect the first underloaded chunk and the second underloaded chunk, comprising copying object data from the first underloaded chunk and from the second underloaded chunk into the destination chunk. See Paragraph [0096], (Disclosing the use of garbage collection techniques for moving data within a chunk container. Note that [0097] describes when one or more data chunks are moved within a chunk container, the generation indication may be modified by incrementing it to a next generation level, i.e. chunk data is moved from to other chunks by a garbage collection process.).
and deleting the first underloaded chunk and the second underloaded chunk. See Paragraph [0101], (Disclosing a garbage collection technique for removing data chunks from a chunk container.). The examiner notes that the process of deleting chunks would be identical all types of chunks.
Cheung does not disclose the step of delete object data from the original generation chunk to change the original generation chunk to a first underloaded chunk; 
in response to the deleting of the data object from the original generation chunk, select a second underloaded chunk based on the second underloaded chunk having a generation number that matches the original generation number of the first underloaded chunk,
the original generation number being stored separately from the generation number.
Schatzl disclose the step of delete object data from the original generation chunk to change the original generation chunk to a first underloaded chunk; See Paragraph [0060], (Disclosing a method for performing selective garbage collection based on feedback. The method including performing garbage collection among generations of documents. A young generation may be divided into eden space 212, i.e. an original generation chunk, first survivor space 214 and second survivor space 216. During an incremental garbage collection, the garbage collector may move living objects from Eden space and first survivor space into second survivor space and clear spaces 212-214 of garbage, i.e. deleing object data from the original generation chunk.). The examiner notes that the operation reduces the amount of data within the storage blocks 212, 214, 216, i.e. the original generation chunk is an underloaded chunk.
in response to the deleting of the data object from the original generation chunk, select a second underloaded chunk based on the second underloaded chunk having a generation number that matches the original generation number of the first underloaded chunk, See Paragraph [0060], (During an incremental garbage collection, the garbage collector may move living objects from Eden space and first survivor space, i.e. a second underloaded chunk of a matching generation, into second survivor space and clear spaces 212-214 of garbage.
the original generation number being stored separately from the generation number. See Paragraph [0058-0059], (Individual objects have an associated "age" metric that refers to the a number of garbage collections the object has survived, i.e. each object has an age therefore the generation numbers are stored separately. The amount of garbage collections determines which generation an item will be placed in, i.e. the age of an object acts as a generation identifier.).
wherein the original generation number indicating that an associated data chunk is configured to store new data objects; See Paragraph [0060], (Newly created objects are initially stored within the Eden space, i.e. the original generation space configured to store new data objects with an “age” value indicating that they have not been subjected to any number of garbage collections.).
the adjusted generation number indicating that an associated data chunk is configured to store data that has been copied at least once as a result of performing garbage collection; See Paragraph [0058-0059], (Individual objects have an associated "age" metric that refers to the a number of garbage collections the object has survived. Old objects are kept in old generations because they have survived a threshold number of garbage collections, i.e. the old generation is an adjusted generation number indicating that a data object has been copied at least once as a result of performing garbage collection.).
Cheung and Schatzl are analogous art because they are in the same field of endeavor, generational garbage collection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Cheung to include the method of storing generation identifiers within each individual object as disclosed by Schatzl. Doing so would allow the system to place objects into corresponding generation space regions of a data heap based on an amount of operations the specific object has endured, as opposed to manipulating an entire collection of objects. The resulting improvement would be a more granular control over objects and generations that allows for more precise garbage collection.

Regarding dependent claim 2,
As discussed above with claim 1, Cheung-Schatzl discloses all of the limitations.
Cheung further discloses the step wherein the original generation number is zero, and wherein the adjusted generation number is one. See Paragraph [0097], (Generation indications starting from a beginning generation level 0 and incrementing said indication for further levels, i.e. a next generation after level 0 would be generation 1.).

Regarding dependent claim 3,
As discussed above with claim 1, Cheung-Schatzl discloses all of the limitations.
Cheung further discloses the step wherein the data storage system is further configured to maintain first chunk metadata that associates the original generation number with the original generation chunk. See Paragraph [0097], (Disclosing each chunk container comprising a file header further comprising a chunk container identifier and chunk container generation indication, i.e. metadata that associates a chunk to its generation.).
and to maintain second chunk metadata that associates the adjusted generation number with the destination chunk. See Paragraph [0097], (Disclosing each chunk container comprising a file header further comprising a chunk container identifier and chunk container generation indication, i.e. metadata that associates a chunk to its generation. The generation indication may be modified each time one or more data chunks are moved within the chunk container, i.e. a container with a modified generation indication is a destination chunk where the generation indication refers to the adjusted generation number.).

Claim 4-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Schatzl as applied to claim 1 above, and further in view of Sundaram et al. (US Patent No. 8,892,938; Date of Patent: Nov. 18, 2014).
Regarding dependent claim 4,
As discussed above with claim 1, Cheung-Schatzl discloses all of the limitations.
Cheung further discloses the step wherein the destination chunk is a first destination chunk. See Paragraph [0057], (Disclosing a chunk store interface capable of requesting data chunks, i.e. accessing data chunks, from storage corresponding to a data stream request. Further, [0098] disclosing that a chunk container may be identified by the chunk container generation identification, i.e. a chunk of any generation may be requested.).
select a fourth underloaded chunk that has a generation number that matches the adjusted generation number of the third underloaded chunk. See Paragraph [0079], (The chunk container comprising a chunk sequence associated with a chunk container generation indication, i.e. all chunks in a sequence belonging to a particular container have a matching generation.). Note that [0095] discloses fast access to data chunks is enabled by storing data chunks in chunk containers in their original data stream sequence ordering. As such, the garbage collection techniques of [0096]-[0097] would be applied to a chunk container comprising chunks of a same generation identified by the generation indication.
The examiner notes that Paragraph [0001] of Applicant’s specification defines an underloaded chunk as being a chunk with a low-capacity, i.e. a chunk that is not full. The data chunks of Cheung are not explicitly referred to as underloaded.
access a second destination chunk with a further adjusted generation number that is based on the adjusted generation number. See Paragraph [0057], (Disclosing a chunk store interface capable of requesting data chunks, i.e. accessing a data chunk, from storage corresponding to a data stream request. Further, [0098] disclosing that a chunk container may be identified by the chunk container generation identification, i.e. a chunk of any generation may be requested.).
and garbage collect the third underloaded chunk and the fourth underloaded chunk by copying object data from the third underloaded chunk and from the fourth underloaded chunk into the second destination chunk. See Paragraph [0097], (When one or more data chunks are moved within a chunk container, generation indication may be modified by incrementing it to a next generation level.).
and deleting the third underloaded chunk and the fourth underloaded chunk. See Paragraph [0101], (Disclosing a garbage collection technique for removing data chunks from a chunk container.
Cheung-Schatzl does not disclose the step wherein the data storage system is further configured to: delete an object from the first destination chunk to change the first destination chunk to a third underloaded chunk.
Sundaram discloses the step wherein the data storage system is further configured to: delete an object from the first destination chunk to change the first destination chunk to a third underloaded chunk. See Col. 14, lines 35-40, (Disclosing a segment cleaning process comprising a step of freeing data chunks of a segment, i.e. chunks of an original generation, further rendering a decision as to how to build the next segment that uses the cleaned chunks, i.e. underloaded chunks.). The examiner notes that the segment cleaning process is applied sequentially for chunks in a segment, i.e. first, second, third, etc. chunks being cleaned into "underloaded chunks" by moving selected chunk data segments into a new clean segment for subsequent processing.
The examiner notes that the claim amounts to an iteration of the method of claim 1 comprising step of selecting, accessing and garbage collecting chunks from a generation level and its subsequent next level.
The examiner further notes that while the data chunks of Cheung are not described as underloaded, the distinction between a chunk and an underloaded chunk is a matter of storage capacity or size, as such the cleaning operations of Sundaram can be applied to the data chunks of Cheung as they relate to data chunks in order to obtain clean, i.e. underloaded chunks for further processing.
Cheung, Schatzl and Sundaram are analogous art because they are in the same field of endeavor, methods and systems for optimizing garbage collection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Cheung-Schatzl to include the segment cleaning process disclosed by Sundaram. Doing so would allow the system to extract valid data from chunks via cleaning for relocation to another segment.

Regarding dependent claim 5,
As discussed above with claim 4, Cheung-Schatzl-Sundaram discloses all of the limitations.
Cheung further discloses the step wherein the further adjusted generation number that is based on the adjusted generation number is obtained by incrementing the adjusted generation number to the further adjusted generation number. See Paragraph [0097], (The generation indication may be modified each time one or more data chunks are moved within the chunk container such as by incrementing to a next generation level, i.e. incrementing a generation number.).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Schatzl as applied to claim 1 above, and further in view of Ogawa et al. (US PGPUB No. 2011/0231605; Pub. Date; Sep. 22, 2011).
Regarding dependent claim 6,
As discussed above with claim 1, Cheung-Schatzl discloses all of the limitations.
	Cheung-Schatzl does not disclose the step wherein the data storage system is further configured to detect an empty underloaded chunk from which all object data has been deleted.
	garbage collecting the empty underloaded chunk by deleting the empty underloaded chunk.
	Ogawa discloses the step wherein the data storage system is further configured to detect an empty underloaded chunk from which all object data has been deleted. See Paragraph [0223], (Disclosing a program for judging whether a data chunk is empty for performing page migration, i.e. detecting an empty chunk.).
garbage collecting the empty underloaded chunk by deleting the empty underloaded chunk. See Paragraph [0223], (Disclosing a program for judging whether a data chunk is empty for performing page migration. Empty chunks are released and references to said chunk are deleted, i.e. deleting the empty chunk.).
Cheung, Schatzl and Ogawa are analogous art because they are in the same field of endeavor, garbage collection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Cheung-Sundaram-Schatzl to include the method of determining empty chunks as described by Ogawa. Doing so would allow the method to determine which chunks need to be deleted according to chunk metrics.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Sundaram and Schatzl as applied to claim 1 above, and further in view of Kesselman et al. (US PGPUB No. 2014/0379715; Pub. Date: Dec. 25, 2014).
Regarding dependent claim 7,
As discussed above with claim 1, Cheung-Schatzl discloses all of the limitations.
	Cheung-Schatzl does not disclose the step wherein the data storage system is further configured to evaluate the second destination chunk with respect to a threshold capacity value.
in response to the second destination chunk being determined to be below the threshold capacity value, leave the second destination chunk open for storing additional object data, 
and in response to the second new chunk being determined not to be below the threshold capacity value, seal the second destination chunk as a sealed underloaded chunk.
Kesselman disclose the step wherein the data storage system is further configured to evaluate the second destination chunk with respect to a threshold capacity value. See Paragraph [0100], (Disclosing a termination condition for a chunk journal comprising a time span and a size limit, i.e. threshold capacity value.).
in response to the second destination chunk being determined to be below the threshold capacity value, leave the second destination chunk open for storing additional object data. See Paragraph [0101], (Closing chunk journals occurs in response to termination conditions.) Chunks that do not meet these conditions remain open, as such, if the conditions are not met then the chunk data is below the threshold capacity value.
and in response to the second new chunk being determined not to be below the threshold capacity value, seal the second destination chunk as a sealed underloaded chunk. See Paragraph [0101], (A journal comprising object chunks is closed, i.e. sealed, after the termination condition occurs, i.e. a chunk is determined not to be below the threshold, i.e. the size exceeds or is equal to a capacity threshold.).
Cheung, Schatzl and Kesselman are analogous art because they are in the same field of endeavor, methods and systems for garbage collection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Cheung-Schatzl to include the method of closing journal disclosed by Kesselman. Doing so would allow the method to perform a garbage collection algorithm for compacting closed journals. Paragraph [0105] of Kesselman discloses that the compaction process consolidates object chunks into a contiguous block, thereby reducing the size of the journal.

Claims 8-11, 12-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US PGPUB No. 2012/0159098; Pub. Date: Jun. 21, 2012) in view of Kesselman et al. (US PGPUB No. 2014/0379715; Pub. Date: Dec. 25, 2014) and Schatzl et al. (US PGPUB No. 2017/0235518; Pub. Date: Aug. 17, 2017).
Regarding independent claim 8,
	Cheung discloses a method, comprising: maintaining, by a system comprising a processor, generation numbers in association with chunks stored in a data storage system. See FIG. 12, (Illustrating a chunk container 304 comprising a chunk container generation indication 1204 for a plurality of data chunks 322a-322b, i.e. a generation number associated with chunks in storage.).
each chunk of the group having a matching generation number with respect to each other chunk of the group. See FIG. 12, (Illustrating a chunk container 304 comprising a chunk container generation indication 1204 for a plurality of data chunks 322a-322b, i.e. chunks in a chunk container 304 belong to the generation indicated by the chunk container generation indication 1204.).
creating one or more destination chunks for inclusion in the chunks stored in the data storage system. See Paragraph [0095], (Disclosing a chunk store capable of creating stream maps for storing new data chunks into chunk containers in an optimized manner.).
setting the generation number of the one or more destination chunks based on adjusting the matching generation number of the group of underloaded chunks. See Paragraph [0097], (Each time one or more data chunks are moved within a chunk container, the generation indication is incremented, i.e. adjusted.). .). The examiner notes that an underloaded chunk is a chunk; as such, the method can apply generation indication numbers for chunks of any storage capacity moving through containers.
and garbage collecting the group of underloaded chunks by copying object data from the underloaded chunks into the one or more destination chunks. See Paragraph [0097], (When one or more data chunks are moved within a chunk container, generation indication may be modified by incrementing it to a next generation level, i.e. chunk data is moved from to other chunks.).
and deleting the underloaded chunks. See Paragraph [0101], (Disclosing a garbage collection technique for removing data chunks from a chunk container.). The examiner notes that the process of deleting chunks would be identical all types of chunks.
Cheung does not disclose the step of detecting a group of underloaded chunks.
Kesselman discloses the step of detecting a group of underloaded chunks. See Paragraph [0075], (Disclosing a partition of open journals containing object chunks, i.e. a group of chunks to which data can be further written, i.e. underloaded.).
Cheung and Kesselman are analogous art because they are in the same field of endeavor, methods and systems for garbage collection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date having Cheung and Kesselman before them to modify the system of Cheung to include the journal partitioning disclosed by Kesselman. Doing so would allow the system to categorize chunks into journals based on size metrics.
The examiner notes Cheung describes operations on chunks and chunk containers generically but does not refer specifically to chunks that are empty, underloaded, etc. Kesselman organizes chunks into open and closed journals comprising chunks to which operations can be applied such as those of Cheung.
Cheung-Kesselman does not disclose each chunk of the group being configured to store new data objects
and the generation numbers being maintained separately for each of the chunks stored in the data storage system;
the generation number indicating that an associated data chunk is configured to store data that has been copied at least once as a result of performing garbage collection;
Schatzl discloses each chunk of the group being configured to store new data objects. See Paragraph [0060], (Newly created objects are initially stored within the Eden space, i.e. the original generation space configured to store new data objects with an “age” value indicating that they have not been subjected to any number of garbage collections.).
and the generation numbers being maintained separately for each of the chunks stored in the data storage system; See Paragraph [0058-0059], (Individual objects have an associated "age" metric that refers to the a number of garbage collections the object has survived, i.e. each object has an age therefore the generation numbers are stored separately. The amount of garbage collections determines which generation an item will be placed in, i.e. the age of an object acts as a generation identifier.).
the generation number indicating that an associated data chunk is configured to store data that has been copied at least once as a result of performing garbage collection; See Paragraph [0058-0059], (Individual objects have an associated "age" metric that refers to the a number of garbage collections the object has survived. Old objects are kept in old generations because they have survived a threshold number of garbage collections, i.e. the old generation is an adjusted generation number indicating that a data object has been copied at least once as a result of performing garbage collection.).
Cheung and Schatzl are analogous art because they are in the same field of endeavor, generational garbage collection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Cheung to include the method of storing generation identifiers within each individual object as disclosed by Schatzl. Doing so would allow the system to place objects into corresponding generation space regions of a data heap based on an amount of operations the specific object has endured, as opposed to manipulating an entire collection of objects. The resulting improvement would be a more granular control over objects and generations that allows for more precise garbage collection.

Regarding dependent claim 9,
As discussed above with claim 8, Cheung-Kesselman-Schatzl discloses all of the limitations.
	Cheung further discloses the step wherein the maintaining the generation numbers in association with the chunks comprises maintaining respective generation numbers for the chunks in respective metadata associated with the chunks. See Paragraph [0097], (Disclosing each chunk container comprising a file header further comprising a chunk container identifier and chunk container generation indication, i.e. metadata that associates a chunk to its generation.).

Regarding dependent claim 10,
As discussed above with claim 8, Cheung-Kesselman-Schatzl discloses all of the limitations.
	Cheung further discloses the step wherein the maintaining the generation numbers in association with the chunks comprises maintaining respective generation numbers in respective attributes associated with the chunks. See Paragraph [0071], (A chunk container comprises a file header that includes a unique chunk container identifier and chunk container generation indication, i.e. the file header comprising the generation indication is an attribute of the chunk container.).

Regarding dependent claim 11,
As discussed above with claim 8, Cheung-Kesselman-Schatzl discloses all of the limitations.
Schatzl further discloses the step of deleting object data from a chunk to obtain an underloaded chunk. See Paragraph [0060], (Disclosing a method for performing selective garbage collection based on feedback. The method including performing garbage collection among generations of documents. A young generation may be divided into Eden space 212, i.e. an original generation chunk, first survivor space 214 and second survivor space 216. During an incremental garbage collection, the garbage collector may move living objects from Eden space and first survivor space into second survivor space and clear spaces 212-214 of garbage, i.e. deleing object data from the original generation chunk.). The examiner notes that the operation reduces the amount of data within the storage blocks 212, 214, 216, i.e. the original generation chunk is an underloaded chunk.

Regarding dependent claim 12,
As discussed above with claim 8, Cheung-Kesselman-Schatzl discloses all of the limitations.
	Cheung further discloses the step wherein the setting the generation number of the one or more destination chunks based on the generation number of the group of underloaded chunks comprises incrementing the matching generation number of the group of underloaded chunks. See Paragraph [0097], (When one or more data chunks are moved within a chunk container, generation indication may be modified by incrementing it to a next generation level, i.e. chunk data is moved from to other chunks.). The examiner notes that an underloaded chunk is a chunk; as such, the method can apply generation indication numbers for chunks of any storage capacity moving through containers.

Regarding dependent claim 13,
As discussed above with claim 8, Cheung-Kesselman-Schatzl discloses all of the limitations.
	Cheung further discloses the step of obtaining newly created object data to store. See Paragraph [0095], (Disclosing a chunk store capable of creating stream maps for storing new data chunks into chunk containers in an optimized manner.).
and storing the newly created object data as part of a chunk associated with a generation number of zero. See Paragraph [0097], (Each time one or more data chunks are moved within chunk container, generation indication may be modified starting from a beginning generation level zero (0).).



Regarding dependent claim 15,
As discussed above with claim 8, Cheung-Kesselman-Schatzl discloses all of the limitations.
	Kesselman further discloses the step of evaluating a chunk with respect to a threshold capacity value. See Paragraph [0100], (Disclosing a termination condition for a chunk journal comprising a time span and a size limit, i.e. threshold capacity value.).
and in response to the chunk being determined to be below the threshold capacity value, leaving the chunk open for storing additional object data relative to stored object data in the chunk. See Paragraph [0101], (Closing chunk journals occurs in response to termination conditions.) Chunks that do not meet these conditions remain open, as such, if the conditions are not met then the chunk data is below the threshold capacity value.
and in response to the chunk being determined not to be below the threshold capacity value, sealing the chunk as a sealed underloaded chunk. See Paragraph [0101], (A journal comprising object chunks is closed, i.e. sealed, after the termination condition occurs, i.e. a chunk is determined not to be below the threshold, i.e. the size exceeds or is equal to a capacity threshold.).


Regarding dependent claim 16,
As discussed above with claim 8, Cheung-Kesselman-Schatzl discloses all of the limitations.
	Kesselman further discloses the step of determining that a destination chunk of the one or more destination chunks is above a threshold capacity value. See Paragraph [0101], (A journal comprising object chunks is closed, i.e. sealed, after the termination condition occurs, i.e. a chunk is determined not to be below the threshold, i.e. the size exceeds or is equal to a capacity threshold.).
sealing the new chunk as a sealed underloaded chunk. See Paragraph [0101], (A journal comprising object chunks is closed, i.e. sealed, after the termination condition occurs, i.e. a chunk is determined not to be below the threshold, i.e. the size exceeds or is equal to a capacity threshold.).
and garbage collecting the sealed underloaded chunk. See Paragraph [0105], (A garbage collection algorithm periodically compacts each of the closed journals, i.e. sealed chunks are fed to a garbage collection algorithm.).

Regarding independent claim 17,
The claim is analogous to the subject matter of independent claim 8 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 18,
As discussed above with claim 17, Cheung-Kesselman-Schatzl discloses all of the limitations.
	Cheung further discloses the step wherein the accessing the destination chunk comprises creating the destination chunk. See Paragraph [0095], (Disclosing a chunk store capable of creating stream maps for storing new data chunks into chunk containers in an optimized manner.).
and wherein the operations further comprise increasing the first generation number into a third generation number. See Paragraph [0097], (When one or more data chunks are moved within a chunk container, generation indication may be modified by incrementing it to a next generation level, i.e. chunk data is moved from to other chunks.). The examiner notes that generation levels begin at level zero (0) and are incremented following data operations on the chunk container to reach further generation levels which would eventually result in a generation indication corresponding to a third generation number.
and maintaining the third generation number in association with the destination chunk. See FIG. 12, (Illustrating a chunk container 304 comprising a chunk container generation indication 1204 for a plurality of data chunks 322a-322b, i.e. a generation number associated with chunks in storage.).

Regarding dependent claim 19,
	As discussed above with claim 17, Cheung-Kesselman-Schatzl discloses all of the limitations.
	Cheung further discloses the step wherein the accessing the destination chunk comprises selecting an existing chunk as the destination chunk. See Paragraph [0057], (Disclosing a chunk store interface capable of requesting data chunks, i.e. accessing a data chunk, from storage corresponding to a data stream request. Further, [0098] disclosing that a chunk container may be identified by the chunk container generation identification, i.e. a chunk of any generation may be requested.).
wherein the existing chunk has a next generation number relative to the first generation number. See FIG. 12, (Illustrating a chunk container 304 comprising a chunk container generation indication 1204 for a plurality of data chunks 322a-322b, i.e. a generation number associated with chunks in storage.). The examiner notes that Paragraph [0098] discloses that chunks can be identified by a combination of chunk container identifier and generation indication.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Kesselman and Schatzl as applied to claim 8 above, and further in view of Ogawa et al. (US PGPUB No. 2011/0231605; Pub. Date; Sep. 22, 2011).
Regarding dependent claim 14,
As discussed above with claim 8, Cheung-Kesselman-Schatzl discloses all of the limitations.
	Cheung-Kesselman-Schatzl does not disclose detecting an empty underloaded chunk from which all object data has been deleted.
garbage collecting the empty underloaded chunk by deleting the empty underloaded chunk.
	Ogawa discloses the step of detecting an empty underloaded chunk from which all object data has been deleted. See Paragraph [0223], (Disclosing a program for judging whether a data chunk is empty for performing page migration, i.e. detecting an empty chunk.).
garbage collecting the empty underloaded chunk by deleting the empty underloaded chunk. See Paragraph [0223], (Disclosing a program for judging whether a data chunk is empty for performing page migration. Empty chunks are released and references to said chunk are deleted, i.e. deleting the empty chunk.).
Cheung, Kesselman, Schatzl and Ogawa are analogous art because they are in the same field of endeavor, methods and systems for maintaining storage systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Cheung-Kesselman-Schatzl to include the method of determining empty chunks as described by Ogawa. Doing so would allow the method to determine which chunks need to be deleted according to chunk metrics. Detecting and deleting empty chunks would optimize usage of storage resources in containers such as those of Cheung and Kesselman by freeing up storage space within said containers.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Kesselman and Schatzl as applied to claim 17 above, and further in view of Sundaram et al. (US Patent No. 8,892,938; Date of Patent: Nov. 18, 2014)..
Regarding dependent claim 20,
As discussed above with claim 17, Cheung-Kesselman-Schatzl discloses all of the limitations.
Cheung further discloses the step wherein the destination chunk is a first destination chunk. See Paragraph [0057], (Disclosing a chunk store interface capable of requesting data chunks, i.e. accessing data chunks, from storage corresponding to a data stream request. Further, [0098] disclosing that a chunk container may be identified by the chunk container generation identification, i.e. a chunk of any generation may be requested.).
detecting a fourth underloaded chunk associated with a fourth generation number that matches the third generation number; See Paragraph [0079], (The chunk container comprising a chunk sequence associated with a chunk container generation indication, i.e. all chunks in a sequence belonging to a particular container have a matching generation.). Note that [0095] discloses fast access to data chunks is enabled by storing data chunks in chunk containers in their original data stream sequence ordering. As such, the garbage collection techniques of [0096]-[0097] would be applied to a chunk container comprising chunks of a same generation identified by the generation indication.
The examiner notes that Paragraph [0001] of Applicant’s specification defines an underloaded chunk as being a chunk with a low-capacity, i.e. a chunk that is not full. The data chunks of Cheung are not explicitly referred to as underloaded.
creating a second destination chunk; See Paragraph [0095], (Disclosing a chunk store capable of creating stream maps for storing new data chunks, i.e. creating a destination chunk, into chunk containers in an optimized manner.).
increasing the third generation number into a fourth generation number and maintaining the fourth generation number in association with the second destination chunk; See Paragraph [0097], (Each time one or more data chunks are moved within a chunk container, the generation indication is incremented, i.e. adjusted.). .). The examiner notes that an underloaded chunk is a chunk; as such, the method can apply generation indication numbers for chunks of any storage capacity moving through containers.
and garbage collecting the third underloaded chunk and the fourth underloaded chunk comprising copying object data from the third underloaded chunk and the fourth underloaded chunk into the second destination chunk. See Paragraph [0097], (When one or more data chunks are moved within a chunk container, generation indication may be modified by incrementing it to a next generation level.).
and deleting the third underloaded chunk and the fourth underloaded chunk. See Paragraph [0101], (Disclosing a garbage collection technique for removing data chunks from a chunk container.
Cheung-Kesselman-Schatzl does not disclose the step wherein the data storage system is further configured to: delete an object from the first destination chunk to change the first destination chunk to a third underloaded chunk.
Sundaram discloses the step wherein the operations further comprise: deleting an object from the first destination chunk to change the first destination chunk to a third underloaded chunk. See Col. 14, lines 35-40, (Disclosing a segment cleaning process comprising a step of freeing data chunks of a segment, i.e. chunks of an original generation, further rendering a decision as to how to build the next segment that uses the cleaned chunks, i.e. underloaded chunks.). The examiner notes that the segment cleaning process is applied sequentially for chunks in a segment, i.e. first, second, third, etc. chunks being cleaned into "underloaded chunks" by moving selected chunk data segments into a new clean segment for subsequent processing.
The examiner notes that the claim amounts to an iteration of the method of claim 1 comprising step of selecting, accessing and garbage collecting chunks from a generation level and its subsequent next level.
The examiner further notes that while the data chunks of Cheung are not described as underloaded, the distinction between a chunk and an underloaded chunk is a matter of storage capacity or size, as such the cleaning operations of Sundaram can be applied to the data chunks of Cheung as they relate to data chunks in order to obtain clean, i.e. underloaded chunks for further processing.
Cheung, Kesselman, Schatzl and Sundaram are analogous art because they are in the same field of endeavor, methods and systems for optimizing garbage collection. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Cheung-Kesselman-Schatzl to include the segment cleaning process disclosed by Sundaram. Doing so would allow the system to extract valid data from chunks via cleaning for relocation to another segment.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159